DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is filed as a Continuation to Application 15/706,017 (Currently Patent 10,297,578) as referenced in the Application Data Sheet dated 08/21/2020.  Such a priority claim appears to be a typographical error and should cite to Application 15/706,071 (Currently Patent 10,706,071).  A corrected Application Data Sheet is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12, and 13 of U.S. Patent No. 10,760,374, hereinafter referred to as 374. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding instant Claim 1, Claim 1 of 374 recites:
A device for sealing perforations or leaks in a well (Col 12, Lines 21-22) comprising:
a)  a generally cylindrical sleeve having sides and an open top and a closed bottom (Col 12, Lines 23-24);
b)  a heater located inside said sleeve, the heather comprising thermite (Col 12, Lines 28-29);
c)  an ignition mechanism inside said sleeve and contacting said thermite that upon actuation ignites said thermite (Col 12, Lines 30-32);
d)  a line detachably connected to said sleeve, said line connected to said ignition mechanism, such that said sleeve can be detached and left behind to forma  sealed casing with said sleeve bonded to 

Additionally, the following claims are substantial duplicates of one another:
Instant Claim 2 and 374 Claim 3
Instant Claim 3 and 374 Claim 4
Instant Claim 4 and 374 Claims 5-7
Instant Claim 5 and 374 Claim 12
Instant Claim 8 and 374 Claim 13
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “said plugging material” lacks antecedent basis as the term has no prior recitation.  For examination purposes, the claim shall be interpreted as reciting “a plugging material, however, correction is required.  Additionally, Examiner notes that the recitation of “a thermite” is unclear as to how such a term is intended to be interpreted.  It appears that the recitation is being directed to a material which includes some quantity of thermite, however, clarification is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., U.S. Patent Publication 2006/0144591, in view of Duhon et al., U.S. Patent Publication 2002/0056553, hereinafter referred to as Gonzalez and Duhon respectively.  
Regarding Claim 1, Gonzalez discloses a device for sealing perforations or leaks in a well comprising:
a)  A generally cylindrical sleeve having sides (sleeve defining inner chamber 56 in Figure 3) and an open top (connected to the tubing/line 63/64; Paragraphs 0046, 0047) and a closed bottom (in that the activation of the tool directs release laterally, instead of downward; Paragraphs 0047, 0048; as seen in Figure 3),
b)  A heater comprising a thermite mixture (exothermic thermite mixture 60) inside the sleeve (as seen in Figure 3; Paragraphs 0007, 0047),

d)  A line (wire and tubing in Figure 3) connected to said sleeve and said ignition mechanism (Paragraphs 0047, 0048).
While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the wellbore (optional removal before solidification; Paragraph 0045), it does not expressly disclose the line is configured to be detached from the sleeve such that the sleeve can be left in the wellbore and the line recovered.
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper end of the string can be selectively disconnected from the rest of the tool with the line for retrieval to surface (Paragraphs 0067, 0068).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.
Claim 3, Gonzalez further discloses that the ignition mechanism may be a wireline ignitor (Paragraph 0019).
Regarding Claim 4, Gonzalez further discloses that the line may include a tubing string or wireline (as discussed in relation to generic support line 42; Paragraph 0019).
Regarding Claims 6 and 7, Gonzalez further discloses that the tool comprises a meltable plugging material (eutectic material in chamber 54) molded as an oversleeve around an outside surface of the sleeve (Paragraph 0047).
Regarding Claim 8, Gonzalez further discloses that the meltable plugging material is an expandable bismuth alloy (Paragraphs 0022, 0025).
Regarding Claim 9, Gonzalez discloses a system for sealing perforations or leaks in a well casing or tubular in a subterranean well, comprising:
a)  A generally cylindrical sleeve having sides (sleeve defining inner chamber 56 in Figure 3), an open top (connected to the tubing/line 63/64; Paragraphs 0046, 0047) and a closed bottom (in that the activation of the tool directs release laterally, instead of downward; Paragraphs 0047, 0048),
b)  A heater comprising a thermite mixture (exothermic thermite mixture 60) inside the sleeve (as seen in Figure 3; Paragraphs 0007, 0047),
c)  An ignition mechanism that ignites said thermite mixture upon actuation, said ignition mechanism inside said sleeve and contacting said thermite mixture (a support line is connected to ignition element 62 to initiate the thermite burn; Paragraph 0047);
d)  A line (wire and tubing in Figure 3) connected to said sleeve and said ignition mechanism (Paragraphs 0047, 0048).
e)  Pellets of meltable plugging material placed in a zone to be sealed and outside said sleeve (as seen in Figure 3, eutectic pellets 58 are placed around the sleeve and conveyed to the zone to be melted, Paragraphs 0048-0050);

While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the wellbore (optional removal before solidification; Paragraph 0045), it does not expressly disclose the line is configured to be detached from the sleeve such that the sleeve can be left in the wellbore and the line recovered.
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper end of the string can be selectively disconnected from the rest of the tool with the line for retrieval to surface (Paragraphs 0067, 0068).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.
Regarding Claim 10, Gonzalez further discloses that the meltable plugging material is a eutectic material (Paragraph 0047).
Regarding Claim 11, Gonzalez further discloses that the meltable plugging material is an expandable bismuth alloy (Paragraphs 0022, 0025).
Claims 12 and 14, Gonzalez disclose a method for sealing a well casing in a subterranean well, comprising:
a)  Lowering a blocking device (bridge plug 26) into a well to block a bottom of a zone having one or more perforations (32, Figure 3), unless said zone is already blocked with a blocking device (examiner notes that the plug in already positioned in the well and would constitute obviating such a step, but would also necessarily require being placed at some point for a plug and abandon operation; Paragraph 0019),
b)  Lowering a body or pellets (eutectic pellets 58 form an outer body in Figure 3) of meltable plugging material into said zone (meltable eutectic metal is introduced into the wellbore; Paragraph 0022),
c)  Lowering the device of Claim 1 (as taught by Gonzalez/Duhon) into said well to said zone;
d)  Actuating said ignition mechanism and igniting said thermite to produce melted plugging material (Paragraphs 0047-0048);
e)  Cooling said melted plugging material until said melted plugging material solidifies in a space between a wall of said well and an exterior of said sleeve and filling said perforations (as seen in relation to the related embodiment in Figure 2, Paragraphs 0020-0022);
While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the wellbore (optional removal before solidification; Paragraph 0045), it does not expressly disclose the line is configured to be detached from the sleeve such that the sleeve can be left in the wellbore and the line recovered.
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.  Furthermore, Examiner notes that in the context that the amount of plugging material would be less than required for a method that removed the sleeve, as the sleeve in the wellbore would occupy some amount of space between the casing walls, the amount of plugging material required to fill the bottom of the bore and the casing openings would be reduced.
Regarding Claim 13, Gonzalez further discloses that the method includes the step of squeezing said melted plugging material before said cooling step to force said melted plugging material into said perforations (additional pressure can be applied at the surface to aid movement of molten metal into the casing fissures, Paragraph 0045).
Regarding Claim 16, Gonzalez further discloses the step of first determining an optimal location to place said device by detecting a location of said perforations (in so far as the method of using the repair tool requires placing the tool at some desired location adjacent the cement plug and perforations for the operation to occur, the optimized location is necessarily determined based on a known location of the perforations.  In the absence of more explicit steps related to the optimization process or which 
Regarding Claim 17, Gonzalez further discloses that after the ignition and melting of the eutectic material occur, the sleeve tool may either be retrieved to surface or left in the well (optional retrieval necessarily includes a condition in which the sleeve remains; Paragraph 0045), wherein the melted material may be drilled out of the main bore (as discussed by the selected of a material which is easy to drill through, such a technique of additional drilling of such a material is contemplated) thereby removing additional melted/cooled alloy and the placed sleeve (Paragraphs 0024, 0045).
Regarding Claim 18, Gonzalez discloses a method for sealing a well casing in a subterranean well, comprising:
a)  Lowering a blocking device (bridge plug 26) into a well to block a bottom of a zone unless said zone is already blocked with a blocking device (examiner notes that the plug in already positioned in the well and would constitute obviating such a step, but would also necessarily require being placed at some point for a plug and abandon operation; Paragraph 0019),
b)  Lowering the device of Claim 6 (as taught by Gonzalez in view of Duhon previously) to said zone (as seen in Figure 3);
c)  Actuating said ignition mechanism and igniting said thermite to melt said oversleeve resulting in melted plugging material (Paragraphs 0047-0048);
d)  Cooling said melted plugging material until said melted plugging material solidifies in a space between a wall of said well and an exterior of said sleeve (as seen in relation to the related embodiment in Figure 2 wherein cracks in the casing are filled, Paragraphs 0020-0022);
While Gonzalez discloses that the repair tool in Figure 3 is connected to a conveyance line, and in the case of other tools (as seen in Figures 1 and 2), the tool may either be removed or left in the 
Additionally, Duhon teaches the use of a downhole ignition tool (generically 1100), wherein the tool includes a feature connecting the line to a sleeve like tool (adapter head 1105), wherein the upper end of the string can be selectively disconnected from the rest of the tool with the line for retrieval to surface (Paragraphs 0067, 0068).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include a releasable weak point adapter tool as taught by Duhon for selective release of the connection line from the rest of the downhole tool.  Doing so would allow a user to release the line from the tool if it were to become stuck in the wellbore (Paragraphs 0067, 0068).  Additionally, Examiner notes that as Gonzalez discloses that the tool may be selectively removed from the well or left in the wellbore, wherein the purpose of such a tool is to plug and abandon a wellbore (Abstract), the connection line necessarily needs to be disconnected from the tool or from the surface to allow the wellbore to be sealed, such that a weak point disconnected would allow a user to retrieve the line and continue the plug and abandonment process.  Furthermore, Examiner notes that in the context that the amount of plugging material would be less than required for a method that removed the sleeve, as the sleeve in the wellbore would occupy some amount of space between the casing walls, the amount of plugging material required to fill the bottom of the bore and the casing openings would be reduced.
Regarding Claim 19, Gonzalez further discloses that the method includes the step of squeezing said melted plugging material before said cooling step to force said melted plugging material into said perforations (additional pressure can be applied at the surface to aid movement of molten metal into the casing fissures, Paragraph 0045).
Claim 20, Gonzalez further discloses that the meltable plugging material is a eutectic material (Paragraph0022, Abstract).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (2006/0144591) in view of Duhon (2002/0056553) as applied to Claims 1 and 15, and in further view of Le et al., U.S. Patent Publication 2011/0209871, hereinafter referred to as Le.
Regarding Claim 2, Gonzalez in view of Duhon teaches the limitations presented in parent Claim 1.  While Gonzalez discloses the use of thermite as the energy generating compound igniting, it is silent as to any specific kind of thermite.
Additionally, Le teaches the use of downhole exothermic elements including thermite, wherein thermite may specifically include nano-thermite (thermite made up of nanoparticles; Paragraph 0017, 0037).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic thermite of Gonzalez being used as an exothermic agent for nano-thermite as taught by Le.  Doing so merely constitutes a substitution of one known type of thermite acting as an exothermic agent for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (2006/0144591) in view of Duhon (2002/0056553) as applied to Claims 1 and 12, and in further view of Hull, U.S. Patent Publication 2011/0188346, hereinafter referred to as Hull.
Regarding Claim 5, Gonzalez discloses the limitations presented in Claim 1 as previously discussed.  While Gonzalez discloses the sealing tool as discussed, it does not expressly disclose the use of a leak sensor to locating the location of a downhole leak.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include an acoustic leak sensor to isolate the location of the leak in the wellbore as taught by Hull.  Doing so would allow a user to more precisely determine the location of the leak and reduce the quantity of sealing material required as the tool would be deployed in close proximity to the leak’s location (Paragraph 0096).
Regarding Claim 15, Gonzalez in view of Duhon teaches the limitations presented in Claim 12 as previously discussed.  While Gonzalez teaches the method of sealing leaks in the wellbore as discussed above, it does not expressly teach evaluating the sealed section of the well casing to determine sealing is complete.
Additionally, Hull teaches the use of a downhole sealing tool system utilizing acoustic sensors located along a tool string which are used to identify specific locations of leaks from the formation (Paragraphs 00936, 0096).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Gonzalez to include an acoustic leak sensor to isolate the location of the leak in the wellbore as taught by Hull which when used would likewise determine the completion of a sealing operation by indicating a change in the acoustic signature of the leak location.  Doing so merely constitutes an action which Hull indicates as critical to the sealing and completion of a well, locating any potential leaks with high accuracy so as to avoid any unnecessary and expensive failed attempts to isolate and seal leaks (Paragraph 0015).  Additionally, it is noted that as the function of Gonzalez is to perform the sealed function, any additional collection of data related to leaking would act as a confirmation check absent more explicit method steps being recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daley et al., U.S. Patent Publication 3,618,639, teaches the use of a selective sealing tool for detecting and isolating cracks in a wellbore casing string.
Evans, U.S. Patent 2,286,075, teaches the use of a thermite welding tool which ignites a thermite mixture to generate a heat.
Wardlaw et al., U.S. Patent Publication 2006/0037748, teaches the use of a thermite plugging system for cracks/leaks in a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676